United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2014
                        ___________________________

                                Lester Sanchez-Pau

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: February 22, 2017
                            Filed: February 28, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Nicaraguan citizen Lester Sanchez-Pau petitions for review of an order of the
Board of Immigration Appeals (BIA) upholding an immigration judge’s (IJ’s) order
denying withholding of removal.1 This court reviews the BIA’s decision as the final
agency action, and to the extent the BIA adopted the IJ’s findings or reasoning, as it
did here, this court also reviews the IJ’s decision, and gives much weight to the IJ’s
credibility findings. See Diaz-Perez v. Holder, 750 F.3d 961, 963-64 (8th Cir. 2014)
(IJ has seen witness testify and thus is in best position to determine credibility). We
conclude that substantial evidence supports the adverse credibility determination. See
Ali v. Holder, 686 F.3d 534, 537-38 (8th Cir. 2012) (factual findings, including IJ’s
credibility findings, are reviewed for substantial evidence, and are conclusive unless
any reasonable adjudicator would be compelled to reach contrary conclusion).
Further, we find inadequate Sanchez-Pau’s explanations for omitting in the narrative
of his application--which he amended at the merits hearing just before testifying--
certain facts about which he then testified and which served as a basis for his claim
of entitlement to withholding of removal. Cf. Litvinov v. Holder, 605 F.3d 548, 555-
56 (8th Cir. 2010) (petitioners provided unpersuasive justifications accounting for
discrepancies between asylum application and testimony). Sanchez-Pau thus did not
meet his burden of showing he was entitled to withholding of removal. See Gonzalez
Cano v. Lynch, 809 F.3d 1056, 1058 (8th Cir. 2016) (to establish entitlement to
withholding of removal, petitioner must demonstrate clear probability that life or
freedom would be threatened because of, among other things, political opinion or
membership in particular social group; and must show it is more likely than not he
will suffer persecution if returned to home country). The petition for review is
denied.
                         ______________________________




      1
       Sanchez-Pau offers no argument as to why it was improper to deny him relief
under the Convention Against Torture. See Wanyama v. Holder, 698 F.3d 1032,
1035 n.1 (8th Cir. 2012).

                                         -2-